Citation Nr: 0214680	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  91-22 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 
percent prior to December 20, 1993 for a herniated nucleus 
pulposus (HNP) of the lumbar spine, canal stenosis by 
history, L5-S1 radiculopathy, chronic dorsolumbar 
paravertebral myositis, and degenerative osteoarthritis (low 
back disorder).

2.  Entitlement to a higher initial rating in excess of 20 
percent for chronic cervico paravertebral myositis with 
spondyloarthritis changes at C6-C7 (cervical spine disorder).

3.  Entitlement to an earlier effective date prior to 
December 20, 1993 for a 60 percent rating for a service-
connected low back disorder.

4.  Entitlement to an earlier effective date prior to June 
19, 1990 for a 20 percent rating for a service-connected 
cervical back disorder.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1985.

This appeal arises from a January 1991 rating decision, by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in San Juan, the Commonwealth of Puerto Rico, 
which continued a 20 percent rating for the veteran's low 
back disorder and granted service connection for a cervical 
spine disorder, assigning a 10 percent disability rating, 
effective June 10, 1990. 

In a February 1994 rating decision, the RO recharacterized 
the veteran's low back disorder and assigned a 60 percent 
rating (the maximum rating), effective from December 20, 
1993.  The RO also recharacterized the veteran's cervical 
spine disorder and assigned a 20 percent rating effective 
from June 19, 1990.  The veteran and his representative 
continue to assert that the higher ratings for his cervical 
(neck) and lumbar spine disorder should have earlier 
effective dates and that the severity of his cervical spine 
disability warrants assignment of a rating in excess of 20 
percent.  Inasmuch as the 20 percent rating for the his 
cervical spine disorder and the 40 percent rating for his low 
back disorder (prior to December 1993) are not the maximum 
benefit and the veteran has indicated his dissatisfaction 
with these ratings, these claims remain in controversy and 
the issues for appellate consideration are as described 
above.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 1991, the veteran testified at an RO hearing.  A 
copy of the hearing transcript has been associated with the 
claims file.  In a VA Form 9 dated September 30, 1998, the 
veteran requested a Central Office (CO) hearing before a 
member of the Board of Veterans' Appeal (Board ) in 
Washington, D.C.  In an August 2002 letter, the Board asked 
the veteran to indicate within 30 days whether he still 
wanted a CO hearing.  The veteran did not respond.  Thus, his 
hearing request is deemed withdrawn and the Board will 
continue with appellate consideration.  38 C.F.R. § 20. 
704(d) (2001).


FINDINGS OF FACT

1.  The RO received the veteran's claim for entitlement to 
service connection for a low back disorder claimed as chronic 
disc rupture, L5-S1, and lumbar strain on February 14, 1984.

2.  A May 1985 rating decision granted service connection for 
old back strain, lumbar paravertebral fibromyositis, L5-S1, 
with radiculopathy right side, discogenic diseases (HNP) and 
assigned a 20 percent rating, effective from February 1, 
1984; the veteran did not appeal that decision within one 
year of notification.

3.  On June 19, 1990, the RO received the veteran's request 
for an increased rating for his service-connected low back 
disorder. 

4.  In a January 1991 rating decision, the RO granted service 
connection for paravertebral myositis with spondyloarthritis 
changes at C6-C7 as directly related to the veteran's 
service-connected low back disorder and assigned a 10 percent 
rating from June 19, 1990, the date of the veteran's claim 
for an increased rating.

5.  Prior to June 19, 1990, the VA was not in possession of 
any communication/
evidence that reasonably can be construed as a formal or 
informal claim of entitlement to VA compensation benefits for 
a cervical spine disorder.   

6.  Prior to May 8, 1991, the veteran's service-connected low 
back disorder did not approximate pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.

7.  From June 1990, the veteran's service-connected cervical 
spine disorder has approximated moderate limitation of 
motion.


CONCLUSIONS OF LAW

1.  As of May 8, 1991, the criteria for a 60 rating for HNP 
of the lumbar spine, canal stenosis by history, L5-S1 
radiculopathy, chronic dorsolumbar paravertebral myositis, 
and degenerative osteoarthritis were met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.14, 4.40, 4.59, 4.71a, Diagnostic Code 5293 (2001).

2.  The criteria for an initial rating in excess of 20 for 
chronic cervico paravertebral myositis with spondyloarthritic 
changes at C6-C7 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 
4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5021, 5290 (2001).

3.  May 8, 1991 is the proper effective date for the award of 
a 60 percent rating for a service-connected low back 
disorder.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.400 (2001).

4.  An effective date earlier than June 19, 1990 for the 
award of a 20 percent rating for chronic cervico 
paravertebral myositis with spondyloarthritic changes at C6-
C7 is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

Service medical show that the veteran developed a back 
condition while riding armored track vehicles in the Republic 
of Vietnam.  In December 1980, the veteran was diagnosed with 
a HNP and right lumbar strain chronic (ruptured disk), which 
continued until his discharge.  In April 1984, the veteran 
was given a permanent P3 profile for HNP L5-S1 and chronic 
right lumbar strain (ruptured disk).  

At an April 1985 VA examination, the veteran complained of 
low back pain with episodes of locking of the back 
accompanied by functional impairment and pain radiating 
towards the lower extremities.  Bending, lifting, prolonged 
sitting and standing, and posture changes elicited pain.  On 
examination, there was straightening of lumbar lordosis and 
evidence of lumbar paravertebral fibrotic nodules.  The 
veteran had moderate to severe paravertebral spasm.  Forward 
bending was limited to 70 degrees, lateral flexion was to 30 
degrees and rotation was to 30 degrees.  Straight-leg raising 
- knee extension elicited low back pain at 45 degrees, right 
side, and at 60 degrees, left side, and at 100 degrees, 
bilaterally.  Atrophy of the right calf muscle was noted.  
The diagnoses included old back pain, lumbar paravertebral 
fibromyositis at L5-S1 with radiculopathy on the right side, 
and discogenic disease (HNP). 

In a May 1985 rating decision, the RO granted service 
connection for old back strain, lumbar paravertebral 
fibromyositis, L5-S1, with radiculopathy right side, 
discogenic disease (HNP).  A 20 percent rating was assigned 
effective from discharge.  The RO notified of the veteran of 
this decision and his appellate rights in a letter dated 
September 23, 1985.  The veteran did not file a notice of 
disagreement with this decision within one year of 
notification.

On June 19, 1990, the RO received the veteran's request for a 
reevaluation of his service-connected spinal disc disorder.

VA treatment records from March to August 1990 show treatment 
for recurrent chronic back syndrome and intervertebral disc 
syndrome (IDS).  April 1990 records show diagnoses of IDS and 
cervical myositis and the start of physical therapy for these 
disorders.  In May 1990, the veteran complained that his 
recurrent low back pain had worsened over the last three 
months and that he had neck pain.  He was unable to bend 
forward but was able to squat and walk on heels and toes.  
Neck rotation was slightly limited on rotation, while flexion 
and extension were within normal limits.  July 1990 VA X-rays 
of the cervical and lumbar spine revealed spondyloarthritic 
changes of C6, C7, L3, L4, and L5 and narrowing of the L5-S1 
intervertebral space. 

At an October 1990 VA examination, the veteran complained of 
persistent and severe back pain extending from the upper to 
the low back radiating to both lower extremities and 
accompanied by tingling and numbness.  On examination, there 
was some straightening of lumbar lordosis, mild dorsal 
kyphosis with lateral deviation to the right.  Pain was noted 
with pressure over the vertebral spinous processes of 
paravertebral musculature with tender fibrotic nodules.  
Range of motion was painful.  Back flexion was to 70 degrees, 
extension was to 10 degrees, lateral flexion was to 30 
degrees and rotation was to 40 degrees.  Straight-leg raising 
and knee extension elicited back pain at 70 - 140 degrees 
bilaterally with radicular signs on the left side.  Sensory 
changes were noted at L3-L4, on the left, and at L5, on the 
right.  An October 1990 computed tomography (CT) of the 
lumbar spine revealed diffuse hypertrophic facet joints, a 
diffuse posterior bulging of L4-L5, with a significant 
hypertrophic changes of facet joints and ligamentum flavum, 
causing spinal canal stenosis, and degenerated L5-S1 disc 
with significant hypertrophy of facet joints and narrowing of 
lateral recesses. The diagnoses were mild dorsal 
kyphoscoliosis, paravertebral myositis, disc disease L3-L4 
and L5-S1 with radiculopathy, canal stenosis at L4-L5 by CT, 
and degenerative osteoarthritis of the spine.  The examiner 
stated that the veteran's upper back myositis was directly 
related to his service-connected low back disorder. 

By a January 1991 rating decision, the RO continued the 20 
percent rating for the veteran's lumbar spine disorder and 
granted service connection for paravertebral myositis with 
spondyloarthritis changes at C6-C7 as directly related to his 
lumbar spine disability and assigned a 10 percent rating from 
June 19, 1990, the date of the veteran's claim for an 
increased rating.

VA treatment records from September 1990 to February 1992 
show continuing treatment for complaints of neck and back 
pain, including psychiatric treatment and physical therapy, 
with no improvement in symptoms.  A November 1990 record 
reveals that cervical spine X-rays showed spondyloarthritic 
changes of C6, C7, L4 and L5 and narrowing of L5-S1, 
intervertebral disc.  A December 1990 record shows that the 
veteran's neck and shoulder range of motion was within normal 
limits.  He could bend partially forward to minus 18 inches 
from the floor.  In January 1991, the veteran complained of 
neck and back pain and left lower extremity weakness and 
upper extremity numbness.  The following month, the veteran 
complained of acute lumbar spine pain and was given a corset.  
A February 1991 neurological consult revealed that the 
veteran continued to have constant low back pain radiating to 
the left leg, that he was taking several medications and that 
he had developed marked anxiety and depression due to his 
physical condition.  On examination, the veteran had limited 
range of forward flexion.  The impression was lumbosacral 
strain and lumbar spondylosis.  In May 1991, the veteran 
complained of recurrent knee buckling and falls with 
continuous back pain radiating to the lower extremities with 
numbness and pain in the neck radiating to both upper 
extremities.  Range of motion of the neck was slightly 
limited with normal range of shoulder motion and fair grasp, 
probably due to pain.  The veteran was still using a TENS 
unit at home.  Straight-leg raising was positive at 10 
degrees bilaterally.  He was unable to squat, bend forward, 
or to walk on heels or toes.  An August 1991 X-ray of the 
abdomen revealed spondylitic changes of L4 and calcific rim 
between the lateral aspect of the left eleventh and twelfth 
ribs, which could be artefactual residual contrast material 
in a diverticulum, soft tissue calcification or foreign body.  
At a November 1991 neurological consult, the veteran had a 
limping gait.  The impression was lumbar spondylosis, painful 
musculoskeletal syndrome and probable lumbosacral 
radiculopathy.  The neurologist felt that, due to the fact 
that veteran's principal symptomatology was pain, the veteran 
would not get significant help with surgery.  

At a December 1991 RO hearing, the veteran testified that he 
had permanent pain not only in the back but that his legs 
were also affected.  He stated that his legs and hands got 
numb, with his legs worse than his hands.  The veteran 
indicated that he could not sit for a prolonged period of 
time because of pain and numbness in his legs.  He also 
stated that he would lose his balance and his legs would give 
out and, as a result, in May 1991, VA prescribed a cane to 
prevent him from falling.  Previously, the physiologist had 
prescribed braces for his back disorder and a TENS unit, 
which he used nearly every day.  Because of pain radiating 
into his legs, the veteran testified that he could not squat 
down and that he experienced sharp pain like needles.  If 
both legs got numb, the pain was so severe that he would have 
to find a place to go or he would have to lie on the floor 
until the pain went away.  If someone were with him, he would 
get his legs massaged to restore the feeling in them.  The 
veteran indicated that he took Valium or Parafon Forte, 
tranquilizers, and muscle relaxants but had little relief.  
He testified that a neurosurgeon indicated that surgery on 
his back could correct the problems with his legs.  But the 
neurosurgeon recommended no surgery at that time, only 
physical therapy, because his back pain would not go away 
even with surgery.  The veteran indicated that, in April 
1990, he began physical therapy for his back and neck.  The 
veteran testified that his back pain went from the center of 
his back and moved upward to the neck.  He stated that his 
neck was more bothersome than his low back pain because he 
had to move his head around continuously trying to find a 
comfortable position, which caused his hands to hurt and get 
numb and at times hot.  This reduced his hand strength.  The 
veteran indicated that he had weighed 210 pounds and was told 
that his back problems would improve if he lost weight.  He 
now weighed 186 pounds and was told that his normal weight 
should be 176 pounds.  Although he had lost weight, his 
disorder had worsened.  The veteran indicated that many days 
he was unable to get out of bed because his pain was so 
severe.  Instead he would roll down out of bed and crawl to 
the bathroom; sometimes he would not make it to the bathroom 
and would urinate on the floor.  The veteran said that he was 
being treated at the Mayaguez outpatient clinic and that 
during the first six months of 1991 he went two or three 
times a week for physical therapy or medical appointments for 
his neck and back and had been to the VA Medical Center in 
San Juan two or three times during 1991.  He reported that 
his condition had worsened to the extent that people would 
not hire him when he indicated that he was receiving 
treatment for a back condition; and that he had been without 
a job for two years and he had applied for disability 
benefits from the Social Security Administration (SSA).  
Although his neck was painful and uncomfortable, the veteran 
said that his low back pain was unbearable and never went 
away.  

A February 1992 SSA decision noted that the veteran met SSA's 
disability requirements on March 23, 1990, the date the 
veteran claimed he became unable to work, and that he had a 
severe combination of impairments: old back strain, lumbar 
paravertebral fibromyositis, HNP L5-S1 with radiculopathy 
right side, discogenic disease and adjustment disorder with 
mild dysthymic mood.  That decision found that the effects of 
his back pain and other symptoms such as leg pain, range of 
motion limitation and inability to remain in any position for 
prolonged periods of time and requiring the intake of 
multiple analgesics and therapy yet still remaining 
moderately severe in character limited the veteran's 
ambulatory capacity, caused irritability, and made it 
impossible for the veteran to stand or walk for more than two 
hours and not continuously, to sit for several hours, using 
alternate position, and to handle more than 10 pounds in 
weight.  The veteran was also limited in his capacity to 
bend, squat, crawl, climb, as well as use his legs for 
repetitive movements.  Because the veteran did not have the 
capacity to perform the full range of sedentary work, he was 
found disabled.

A June 1992 hearing officer's decision determined that a 40 
percent rating should be assigned for the veteran's low back 
condition and affirmed the 10 percent rating for his cervical 
spine condition.

In a December 1992 rating decision, the RO recharacterized 
the veteran's low back disorder as lumbar paravertebral 
fibromyositis, disc disease L3-L4, L5-S1 with radiculopathy, 
canal stenosis at L4-L5, and degenerative osteoarthritis of 
the spine and assigned a 40 percent rating from June 19, 
1990.

VA treatment records from March 1992 to January 1993 show 
continuing treatment, including physical therapy, for chronic 
neck and low back pain.  A May 1992 physical therapy note 
reveals neck range of motion as flexion to 30 degrees with 
pain, extension to 40 degrees, and rotation to 70 degrees on 
the left and to 45 degrees on the right.  An August 1992 
record shows tenderness on palpation and an assessment of 
back and cervical pain.  An August 1992 physical therapy note 
shows neck range of motion as flexion to 30 degrees, 
extension to 40 degrees, and rotation to 60 degrees with pain 
on palpation of paravertebral muscles.  September 1992 
physical therapy notes reveal increased back pain and 
stiffness, with tenderness on palpation, and neck range of 
motion as flexion to 20 degrees, extension to 40 degrees, and 
rotation to 45 degrees on the left and to 50 degrees on the 
right.  In November 1992, neck range of motion was noted as 
flexion to 30 degrees and extension to 45 degrees.   An 
electromyograph (EMG) and nerve conduction study of the upper 
extremities were performed in December 1992 and revealed C7 
radiculopathy, no additional abnormalities.  In December 
1992, the veteran was able to squat and walk on his heels and 
was able to walk on his toes with much difficulty.  He could 
forward flex partially to minus 18 inches from the floor.  A 
lumbar CT showed diffuse hypertrophic facet points, a diffuse 
post bulging L4-L5 disc with spinal stenosis, and 
degenerative joint disease, L5-S1.  There was no evidence of 
acute radiculopathy.  A December 1992 physical therapy note 
reveals neck range of motion with flexion and extension to 20 
degrees and rotation to 70 degrees with pain.  

A May 1993 rating decision continued the 40 and 10 percent 
ratings for the veteran's low back and neck disorders.

VA treatment records from February 1993 to December 1993 show 
treatment for neck and back pain, including physical therapy.  
March 1993 physical therapy notes indicate that the veteran 
had difficulty standing up from a chair.  Neck range of 
motion was flexion to 20 degrees, extension to 30 degrees 
with pain and rotation to 60 degrees.  Pain was expressed 
during palpation of the cervical and lumbosacral 
paravertebral muscles.  A September 1993 neurology record 
shows moderate to severe paravertebral muscle spasms in the 
cervical and low back with pain.  September, October and 
November 1993 physical therapy records reveal moderate 
tenderness with muscle spasms in the neck and lumbosacral 
area.  A December 1993 record shows slow gait with crutches, 
limited range of motion (flexion), impaired toe standing and 
squatting, increased low back pain with straight-leg raising, 
and no radicular symptoms.  The assessment was lumbosacral 
strain/sprain and myofascial pain.  X-rays showed 
spondyloarthritis at C6, C7, L3, L4, and L5, narrowing at L5-
S1 and hypertrophic facets.

At a December 1993 VA spine examination, the veteran reported 
that his low back pain was worse with prolonged sitting and 
lying in bed.  Physical therapy provided some relief but the 
veteran continued to have severe pain.  On examination, the 
veteran had postural scoliosis and dorsal kyphosis; the 
latter was the only fixed deformity noted.  Musculature of 
the back showed no atrophy but was tender to palpation on 
both trapezius and cervico dorsolumbosacral paravertebral 
muscles.  Range of motion of the lumbar spine was: forward 
flexion to 50 degrees, backward extension to 24 degrees, left 
lateral flexion to 14 degrees, right lateral flexion to 18 
degrees, and rotation to 22 degrees on the left and to 12 
degrees on the right.  Range of motion of the cervical spine 
was: forward flexion to 38 degrees, backward extension to 45 
degrees, lateral flexion to 20 degrees, bilaterally, and 
rotation to 25 degrees, on the left, and to 38 degrees on the 
right.  There was objective evidence of pain on motion of the 
cervical and lumbosacral spine when measuring range of 
motion.  There was positive straight-leg raising at 45 
degrees, bilaterally.  Reflexes for biceps brachioradialis 
was +2 bilateral and symmetric.  The veteran had left triceps 
and bilateral patellar and Achilles hyperreflexia.  Right 
triceps reflex was normal.  There was no Hoffmann's.  
Muscular strength of the upper extremities was 5/5 except 
wrist flexion was 4/5 and wrist extension and handgrip were 
3/5 bilaterally.  Lower extremity muscle strength was 4/5 
except extensor hallucis longus was 2/5 bilaterally.  The 
veteran could not walk tiptoe or on his heels due to pain and 
weakness.  He could take a bath and brush his teeth by 
himself, but he could not put his clothes on due to pain and 
was assisted by his wife.  The diagnoses were cervical poly-
radiculopathy by EMG, clinical C6, C8, T1, and L5-S1 
radiculopathy, L5-S1 HNP by MRI by history, and chronic 
cervico dorsolumbosacral paravertebral myositis.

At a December 1993 VA neurological disorders examination, the 
veteran had lumbar pain radiating to the back lower 
extremities with numbness on the left and numbness in his 
hands.  He had lost balance and the veteran's shoes were 
twisted to the side.  The veteran weighed 191 pounds and 
walked in with two Canadian crutches not bearing weight on 
them.  Examination of the cranial nerves showed full 
extraocular movement, no facial asymmetry, ptosis or 
nystagmus.  Cranial nerves from VII through XII were okay.  
Romberg sign was absent.  He was able to stand on foot 
holding onto the bed.  Tandem gait and heel was not attempted 
due to pain.  Handgrip and thumb opposition was 4/5 and lower 
extremity strength was normal.  Tinel sign was absent.  The 
veteran had adequate tone with no atrophy.  Deep tendon 
reflexes were very brisk for all, greater on knee jerk, +3.  
The rest were 2.5/4, no clonus.  Sensory was symmetric.  
There were no pathological reflexes.  He walked slowly 
guarding his back without crutches.  The diagnoses included 
chronic back pain with spasms, HNP, lumbar and cervical, and 
canal stenosis by history.

In a February 1994 rating decision, the RO recharacterized 
the veteran's low back disorder as HNP of the lumbar spine, 
canal stenosis by history, L5-S1 radiculopathy, chronic 
dorsolumbar paravertebral myositis, and degenerative 
osteoarthritis and assigned a 60 percent rating effective 
from December 20, 1993, date of examination.  The RO also 
recharacterized the veteran's neck disorder as chronic 
cervico paravertebral myositis with spondyloarthritic changes 
at C6-C7 and assigned a 20 percent rating from June 19, 1990.

VA treatment records from January 1994 to December 1998 show 
treatment for neck and back pain, including physical therapy.  
A June 1994 neurology staff note reveals that a bone scan was 
normal except for degenerative changes of the low back and 
cervical spine (osteoarthritis).  A June 1994 record shows 
treatment for degenerative joint disease of the cervical and 
lumbar spine with no evidence of radiculopathy.  July and 
August 1994 physical therapy notes reveal that the veteran 
was using a lumbar corset, that he had increased low back 
pain during range of motion testing and that he had 
difficulty bending.  He also had pain during palpation of the 
neck and lumbosacral paravertebral muscles, especially on the 
right.  Heat therapy, TENS unit, flexion exercises, and 
therapeutic massage were recommended.  September 1994 
cervical X-rays show spondyloarthritis, C6-C7.  A December 
1994 neurologic clinic note reveals that the veteran's 
cervical and low back area had moderate pain with vertebral 
muscle spasms.  At a February 1995 neurologic consult, the 
veteran complained of neck and low back pain and headaches 
and that a CT of the head was negative.   In June and July 
1995, the veteran was treated for back pain.  In October 
1995, the veteran was treated for an exacerbation of chronic 
neck and low back pain, numbness of the lower extremities and 
difficulty walking with canes.  In January 1996, the veteran 
was treated for cervical and low back pain.  The veteran was 
seen in December 1996 for degenerative joint disease and low 
back pain.  In August and September 1997, the veteran 
complained of low back pain and left side abdominal pain.  An 
August 1997 record notes that the veteran had pain with 
superficial palpation of the entire back.  Lumbosacral 
flexion was limited, while neck flexion and extension were 
normal.  The veteran had low back pain with incomplete 
extension of the legs on straight-leg raising.  A September 
1997 X-ray of the abdomen revealed lumbar spondylosis; 
otherwise normal examination.  The assessment was chronic 
pain exacerbation.  A November 1997 record reveals that the 
veteran complained of severe neck and lumbosacral pain 
radiating to the left lower extremity on several occasions.  
On examination, the veteran was using crutches to help with 
walking and exhibited good balance.  He had normal range of 
motion.  Muscle strength of upper and lower extremities was 
4/5.  The assessment was chronic pain exacerbation.  

A December 1997 VA record shows that the veteran walked with 
crutches and that his functional status was unchanged.  Deep 
tendon reflexes, knees and ankles were +2.  No neurological 
deficits were noted but the veteran had pain with straight-
leg raising.  The assessment was cervical and low back pain.  
A January 1998 occupational therapy record reveals that the 
veteran had a cervical and lumbar disc disorder and could not 
bend due to pain and numbness, which affected his daily 
living activities.  The veteran walked with support from 
Canadian crutches and had balance problems.  He was disabled 
to work.  In May 1998, the veteran was seen for low back 
pain.

At a February 2002 VA spine examination, the veteran 
complained that his neck disorder had worsened and that he 
had locking and decreased range of motion and increased pain 
in his neck.  He described that pain as constant, severe and 
covering his neck and shoulders.  The veteran indicated that 
the pain occasionally radiated to his posterior head and to 
his hands and feet.  He also complained of occasional 
numbness of his hands and feet.  The veteran used bilateral 
Lofstrand crutches.  On examination neck flexion and 
extension were to 30 degrees and neck rotation was to 45 
degrees, bilaterally.  He had pain with all planes of neck 
motion.  Tenderness was noted on palpation.  There were 
spasms of the cervical paravertebral muscles, C2-C5, and 
upper trapezius.  There was no evidence of upper extremity 
atrophy.  Muscle strength was 5/5 with C5-T1 myotomes, 
bilaterally.  Deep tendon reflexes were +2 biceps, triceps 
and brachioradialis, bilaterally.  Spurling test was 
negative.  Deep tendon and patellar reflexes were +2 
bilaterally with no lower or upper extremity spasticity.  
Cervical X-rays revealed posterior bridging spurs, C5-C7, and 
cervical spondylosis.  The diagnoses were cervical 
spondylosis and cervical myositis.

II. Analysis

A.  Initial Matters

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This liberalizing legislation 
is applicable to the veteran's increased rating claims.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim and will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has also revised the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which is effective August 29, 2001.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

In this case, there is, by law, no additional relevant 
evidence to be obtained with a claim for an earlier effective 
date involving an award of an increased rating when an 
effective date of the date of receipt of the claim or the 
date of entitlement, whichever is later, has been assigned.  
38 C.F.R. § 3.400 (2001).  Therefore, even if evidence did 
exist pre-dating the claim that showed an increase was 
warranted for the claimed condition, it is legally impossible 
to get an effective date any earlier than the date the claim 
was ultimately received.

After examining the record, the Board also is satisfied that 
all relevant facts pertaining to the increased rating claims 
have been properly developed as VA outpatient treatment 
records, SSA award records, a December 1991 hearing 
transcript, and October 1990, December 1993 and February 2002 
VA examination reports have been associated with the file.  
Under these circumstances, the Board finds that the VCAA does 
not mandate another examination.  In an April 1991 statement 
of the case (SOC) and a February 2002 VCAA letter to the 
veteran, the RO advised the veteran of what must be shown for 
a higher rating and that he was being scheduled for an 
examination, and what information he needed to provide in 
support of his claims.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all medical 
evidence, which might be relevant to the veteran's claims.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring medical evidence is required by 
statute.  38 U.S.C.A. § 5103A (West Supp. 2002).

In this case, the veteran is not prejudiced by the Board's 
consideration of his claims as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing effective dates and higher 
ratings.  He has, by information letters, rating decisions, 
an SOC and numerous supplemental statements of the case, been 
advised of the evidence considered in connection with his 
appeal.  Further, all of the relevant evidence has been 
considered.  Further, the Board observes that new rating 
criteria for IDS became effective in September 2002; however, 
as the rating period in question is prior to December 20, 
1993, there has been no prejudice to the veteran that would 
warrant further notification or development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

B.  Increased Ratings Claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
as here for the veteran's low back disability and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Since the present appeal 
also arises from an initial rating decision which established 
service connection and assigned the initial disability rating 
for a cervical spine disability, it is not the present level 
of that disability which is of primary importance, but rather 
the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

1.  Low Back Disability

In this case, the veteran's low back disability was rated as 
40 percent disabling prior to December 20, 1993, under 
Diagnostic Code 5293 for IDS.  IDS is rated 40 percent when 
severe, with recurring attacks and intermittent relief; and 
it is rated 60 percent when pronounced, with persistent 
symptoms compatible with sciatic neuropathy and 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. 4.71(a), Diagnostic Code 5293 (2001). 

It is the Board's judgment that the relevant medical evidence 
does not support an increased rating in excess of 40 percent 
for the veteran's low back disability before May 8, 1991.  In 
support of this conclusion, the Board notes that the October 
1990 VA examination revealed forward flexion of the lumbar 
spine was limited to 70 degrees, extension was to 10 degrees, 
lateral flexion was to 30 degrees and rotation was to 40 
degrees.  Straight-leg raising and knee extension elicited 
back pain at 70 and 140 degrees, with radicular signs on the 
left side.  It was not until May 8, 1991, that the veteran 
complained of recurrent knee buckling and falls with 
continuous back pain radiating to the lower extremities with 
numbness and pain in the neck radiating to both upper 
extremities.  The veteran was using a TENS unit at home.  
Straight-leg raising was positive at 10 degrees bilaterally.  
He was unable to spat, bend forward, or to walk on heels or 
toes.  The record indicates that different physical therapy 
modalities and treatments had been tried without success.  
November 1991 neurological findings showed the veteran had a 
limping gait, painful musculoskeletal syndrome and probable 
lumbosacral radiculopathy.  The November 1991 neurologist 
opined that, due to the fact that the veteran's principal 
symptomatology was pain, he would not get significant help 
with back surgery.  These findings have been reconfirmed in 
more recent medical evaluations and are consistent with 
pronounced IDS and support a 60 percent rating under 
Diagnostic Code 5293 from May 8, 1991.  The medical evidence, 
however, does not show pronounced disability, with persistent 
symptoms compatible with sciatic neuropathy and 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
prior to May 8, 1991.  Accordingly, a rating in excess of 40 
percent is not warranted under Diagnostic Code 5293 prior to 
May 8, 1991.

Since the 60 percent evaluation is the maximum rating allowed 
under Diagnostic Code 5293, the Board has considered rating 
the veteran's low back disability under other diagnostic 
codes.

Ankylosis of the lumbar spine in an unfavorable position 
warrants a 50 percent rating and complete bony fixation with 
a favorable ankle warrants a 60 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Codes 5289, 5286.  The medical evidence 
shows that the veteran's IDS is pronounced; however, the 
lumbar spine is not ankylosed (fixed in one position), let 
alone ankylosed in an unfavorable position.  Thus, a higher 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5286 or 
Diagnostic Code 5289 is not warranted.

The Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to pain 
under 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, 8 Vet. App. 202, 
204-205.  Diagnostic Code 5293 contemplates characteristic 
pain associated with IDS, but rates such symptoms on the 
basis of the frequency and severity of attacks and whether 
there is intermittent relief.  With the objective clinical 
findings of record, the Board concludes that a 60 percent 
schedular rating under Diagnostic Code 5293 adequately 
compensates the functional impairment due to pain, weakness, 
and excess fatigability.  The medical evidence does show 
pronounced disability, with persistent symptoms compatible 
with sciatic neuropathy and characteristic pain and other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Such degenerative 
changes, coupled with severe limitation of movement, pain and 
radiculopathy, are consistent with the provisions of 38 
C.F.R. §§ 4.40, 4.45 and Diagnostic Code 5293 and warrant a 
60 percent rating from May 8, 1991.  
38 C.F.R. § 4.71a, Code 5293.

The Board finds that consideration of a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1) is not 
warranted.  The Board does not have the authority to assign 
an extraschedular rating in the first instance, and under the 
circumstances of the present case there is no basis for the 
Board to refer the case to designated VA officials for 
consideration of an extraschedular rating.  Bagwell v. Brown, 
9 Vet. App. 337 (1996).  The veteran's low back disability 
alone does not present such an exceptional or unusual 
disability picture, such as frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
The degree to which the veteran's low back disability impairs 
him industrially has been adequately contemplated in the 
percentage schedular evaluation granted as the result of this 
decision for that disability (see 38 C.F.R. §§ 3.321(a), 
4.1), and referral of the case for consideration of an 
extraschedular evaluation is not warranted.

2. Cervical Spine Disability

The veteran's cervical spine disability has been rated at 20 
percent for myositis and arthritis under Diagnostic Codes 
5003-5290 for limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5021, 5290 (2001).  Moderate 
limitation of motion is rated as 20 percent disabling; and 
severe limitation of motion is rated as 30 percent disabling 
for the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5290.

The veteran contends that he experiences periods of neck pain 
and locking that results in limitation of motion of his neck.  
As to whether a higher initial rating is warranted, the 
veteran's VA examination reports have consistently shown 
limitation of motion of the cervical spine that is no more 
than moderate in degree, with cervical spine flexion 
generally 30 degrees or greater.  Although neck pain and 
muscle spasms were noted on the most recent examination, the 
Board does not find that the veteran's cervical spine motion 
is so severely limited as to warrant a 30 percent rating 
under Diagnostic Code 5290.  For example, the veteran does 
not wear a neck brace, and the most recent range of motion 
studies of record revealed neck flexion and extension of 30 
degrees and rotation of 45 degrees with pain.  While 
recognizing that painful neck motion causes some degree of 
functional limitation, especially during "flare-ups," the 
Board finds that in view of the objective findings on 
examination and clinical treatment reports any functional 
loss due to pain, as well as pain on motion, fatigability, 
and weakness, is already provided for in the assigned 20 
percent rating.  38 C.F.R. §§ 4.40 and 4.45.  Thus, the Board 
finds that the veteran's cervical spine disability most 
closely approximates moderate limitation of motion and that 
the preponderance of the evidence is against the next higher 
rating of 30 percent under Diagnostic Code 5290. 

The Board also has considered whether the veteran is entitled 
to an initial evaluation in excess of 20 percent under any 
applicable diagnostic code, or whether the veteran is 
entitled to an additional compensable evaluation under 
another diagnostic code in addition to Diagnostic Code 5290.  
Diagnostic Code 5003, which states that degenerative 
arthritis established by radiologic findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joints or joints involved, 
does not warrant a separate compensable evaluation because 
the veteran's loss of motion and functional impairment are 
subsumed in the evaluation under Diagnostic Code 5290.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

There is no demonstrable deformity of the vertebral body of a 
cervical vertebra, except as due to degenerative disease 
already evaluated under Diagnostic Code 5290, so Diagnostic 
Code 5285 is not applicable.  There is no medical diagnosis 
of IDS of the cervical spine, so Diagnostic Code 5293 is not 
for application.  The Board finds no evidence supporting 
application of any other diagnostic code, which would allow 
an evaluation in excess of 20 percent.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5295.

In short, for the reasons discussed above, the Board finds 
that the assignment of a rating in excess of 20 percent for 
the veteran's cervical spine disability is not warranted for 
the entire period of the veteran's claim.  Fenderson, 12 Vet. 
App. 119.

Therefore, even considering pain and minimal functional 
impairment, the veteran's cervical spine disability is not 
shown to be severely disabling.  The preponderance of the 
evidence is against the claim for a higher or "staged" rating 
for a cervical spine disorder.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107 (West Supp. 2002).

The statements presented by the veteran in connection with 
his claim have been considered, but the medical findings on 
examination are considered to be more reliable in terms of 
disability evaluation.

In reaching this decision the Board considered the issue of 
whether the veteran's cervical spine disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2001); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, however, no 
evidence has been presented showing factors such as a marked 
interference with employment or frequent periods of 
hospitalization, due solely to the veteran's cervical spine 
disability, as to render impractical the application of the 
regular schedular standards.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.

C.  Earlier Effective Dates

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110(a) (West 1991).  The effective date for an award of 
service connection or an increased rating, based on a claim 
filed more than a year after service, shall be the date of VA 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 
3.400 (2001).  An earlier effective date may be assigned when 
it is factually ascertainable that an increase in disability 
occurred and the claim for increase was received within one 
year from that date.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

Applicable statutory and regulatory provisions require VA 
look to all communications from the veteran which may be 
interpreted as applications or claims -- formal and informal 
-- for benefits.  In particular, VA is required to identify 
and act on informal claims for benefits.  38 C.F.R. §§ 
3.1(p), 3.155(a) (2001).  See Servello v. Derwinski, 3 Vet. 
App. 196 (1992).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2001).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure to consider evidence, which 
may be construed as an earlier application, or claim, formal 
or informal, that would have entitled the claimant to an 
earlier effective date is remandable error.  See Lalonde v. 
West, 12 Vet. App. 377, 380 (1999); see also Servello, 3 Vet. 
App. at 198-99.  However, the Court has held that the Board 
is not required to conjure up issues that were not raised by 
an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).  
Moreover, VA is under no legal obligation to notify 
individually every potential claimant of his or her possible 
entitlement to VA benefits.  Hill v. Derwinski, 2 Vet. App. 
451 (1991); Lyman v. Brown, 5 Vet. App. 194 (1993).

1. Earlier Effective Date for a 60 Percent Rating for a Low 
Back Disability

In this case, the Board notes that final RO decisions are not 
reviewable unless the determination was appealed under 
applicable laws or if a motion claiming clear and 
unmistakable error (CUE) has been submitted.  See 38 C.F.R. 
§§ 20.1104 (2001).  The veteran did not appeal the May 1985 
RO decision, which granted service connection for a low back 
disorder, nor does he claim that decision involved CUE.  
Therefore, the Board concludes that decision is final and 
consideration of an earlier effective date based upon the 
evidence of record at the time of the May 1985 RO decision is 
not warranted.

The Board finds that the statutory and regulatory provisions 
regarding effective dates for awards of increased ratings are 
determinative of the veteran's appeal.  The veteran's 
application for an increased rating for service-connected low 
back disorder was received on June 19, 1990.  

Based upon the evidence of record received after May 1985, 
the Board finds no claim earlier than June 19, 1990 for an 
increased rating for the veteran's low back disability.  
Although there are VA medical records dated in March 1990, it 
was not until May 8, 1991 that it was factually ascertainable 
that the veteran met the requirements for a 60 percent rating 
under Diagnostic Code 5293.  As noted earlier, prior to that 
date the veteran's low back disability approximated severe, 
but not pronounced, IDS.  Therefore, the Board concludes that 
entitlement to an earlier effective date of May 8, 1991 for a 
60 percent rating for the veteran's low back disorder is 
warranted.


2.  Earlier Effective Date for a 20 Percent Rating for a 
Cervical Spine Disability.

In this case, the veteran appealed the initial grant of the 
disability rating for his service-connected cervical spine 
disorder.  The Court has held that his appeal is not a new 
claim seeking an increased disability rating.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (citing Suttman v. 
Brown, 5 Vet. App. 127, 136 (1993) (claim for increase "based 
upon facts different from the prior final claim.")); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992) (in 
claim for increased rating "veterans claim that his service-
connected disability has undergone an increase in severity 
since that prior claim.").

In this regard, for claims seeking entitlement to disability 
compensation, the effective date of a disability rating is 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  As it is 
undisputed that the veteran's claim was not received until 
June 19, 1990, there is no basis under law to allow an 
earlier effective date.  This is particularly so here, where 
the initial award of service connection for a cervical spine 
disorder stems from a claim for an increased rating for the 
veteran's low back disorder, for which he was granted service 
connection in 1985, and an October 1990 VA examiner's opinion 
linking the two disorders.  

In summary, the pertinent statutory and regulatory criteria 
governing this matter are clear and specific, and they bind 
the Board.  Simply put, there is no legal basis under which 
to assign an effective earlier than June 19, 1990.  As the 
disposition of this claim is based on the law and not on the 
facts of the case, the claim must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to a 60 percent rating from May 8, 1991 for a 
herniated nucleus pulposus of the lumbar spine, canal 
stenosis by history, L5-S1 radiculopathy, chronic dorsolumbar 
paravertebral myositis, and degenerative osteoarthritis is 
granted, subject to the laws and regulations governing 
payment of monetary benefits.

Entitlement to a higher initial rating in excess of 20 
percent for chronic cervico paravertebral myositis with 
spondyloarthritic changes at C6-C7 is denied.

An effective date of May 8, 1991, but no earlier, is granted 
for a 60 percent rating for a service-connected low back 
disorder, subject to the laws and regulations governing 
payment of monetary benefits.

An effective date earlier than June 19, 1990, for an initial 
20 percent rating for a cervical spine disorder is denied.




		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

